DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160246408) and Ko et al. (US 20190004626 A1) in view of Du et al. (US 20160291722).

As per claim 16, Wang discloses
a display panel including a plurality of touch electrodes having a first touch electrode, a second touch electrode, a third touch electrode, and a fourth touch electrode and a plurality of touch link lines having a first touch link line, a second touch link line, a third touch link line and a fourth touch link line ([0021, 0025], See Fig. 6, The left column electrodes can be considered as the first, third, fourth and second electrodes from top to bottom, respectively. The wires can be considered first, third, fourth and second from left to right, respectively.); and 
a driving circuit electrically connected to the first touch link line, the second touch link line, the third touch link line and the fourth touch link line ([0023], a driving chip for touch sensing would be connected to the wires to detect touch), wherein
the plurality of touch electrodes are arranged in a matrix type along a first direction and a second direction crossing the first direction (See Fig. 6),
wherein the plurality of touch link lines are extended in a direction parallel with the first or the second direction (See Fig. 6), 
the first touch link line overlaps with the first touch electrode and the second touch electrode, the second touch link line overlaps with the first touch electrode and the second touch electrode, the third touch link line overlaps with the third touch electrode and the fourth touch electrode, and the fourth touch link line overlaps with the third touch electrode and the fourth touch electrode (See Fig. 6), wherein
a first distance between the first and the second touch link lines in passing through at least the first touch electrode is different from a second distance between the third and the fourth touch link lines passing through the third and the fourth touch electrodes (See Fig. 6, The left and right wires would have a greater distance in-between than the distance between the middle two wires.), but fails to disclose the first touch electrode has a first shape and the fourth touch electrode has a second shape different from the first shape and except the first touch electrode.
However, Ko discloses the first touch electrode has a first shape and the fourth touch electrode has a second shape different from the first shape ([0082, 0116], See Fig. 5, The upper left corner second sensing electrode TSE2 has a rounded corner and the electrodes below does not have a rounded shape.). Wang in view of Ko are analogous art pertaining to touch electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the corners of Wang’s touch electrodes shaped like Ko’s. The rounded corner touch electrodes would be used for a rounded corner touch display device and would continue to enable touch detection for a user.
	However, Du discloses except the first touch electrode (See Fig. 1, The top and left most electrode can be considered the first touch electrode and it would not have a different distance between the first and second wire and a distance between the third and fourth wire.). Wang and Ko in view of Du are analogous art pertaining to touch panels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to not the second to fourth wires overlapping the first electrode. The use of less wire would save material when manufacturing.

As per claim 18, claim 16 is incorporated and Wang discloses
the first touch electrode is arranged in a first corner of the touch area of the display panel (See Fig. 6, The upper left corner electrode.).  

As per claim 22, claim 16 is incorporated and Wang discloses
the first touch link line is electrically connected to the first touch electrode through a plurality of first contact holes, the second touch link line is electrically connected to the second touch electrode through a plurality of second contact holes, the third touch link line is electrically connected to the third touch electrode through a plurality of third contact holes, and the fourth touch link line is electrically connected to the fourth touch electrode through a plurality of fourth contact holes ([0033], See Fig. 6, The wires are connected to the electrodes through via holes.).

Claims 19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Ko et al. and Du et al. in view of Zhao et al. (US 20160370944 A1).

As per claim 19, claim 16 is incorporated and Wang fails to disclose the display panel further includes a plurality of first dummy lines, a plurality of second dummy lines, and a plurality of third dummy lines, wherein the plurality of first dummy lines are electrically connected to the first touch electrode through a plurality of first dummy contact holes, the plurality of second dummy lines are electrically connected to the second touch electrode through a plurality of second dummy contact holes, the plurality of third dummy lines are electrically connected to the fourth touch electrode through a plurality of third dummy contact holes.
However, Zhao discloses the display panel further includes a plurality of first dummy lines, a plurality of second dummy lines, and a plurality of third dummy lines, wherein the plurality of first dummy lines are electrically connected to the first touch electrode through a plurality of first dummy contact holes, the plurality of second dummy lines are electrically connected to the second touch electrode through a plurality of second dummy contact holes, the plurality of third dummy lines are electrically connected to the fourth touch electrode through a plurality of third dummy contact holes the display panel further includes a plurality of first dummy lines, a plurality of second dummy lines, and a plurality of third dummy lines, wherein the plurality of first dummy lines are electrically connected to the first touch electrode through a plurality of first dummy contact holes, the plurality of second dummy lines are electrically connected to the second touch electrode through a plurality of second dummy contact holes, the plurality of third dummy lines are electrically connected to the fourth touch electrode through a plurality of third dummy contact holes ([0041-0042], See Figs. 5 and 6, The resistive wires 204 are connected to the electrodes with via-holes 203. Each electrode would have resistive wires.). Wang, Ko and Du in view of Zhao are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have resistive wires associated with each of Wang’s electrodes. The resistive wires are used to reduce the 

As per claim 20, claim 19 is incorporated and Wang in view of Zhao disclose
at least one of the plurality of third dummy lines is disposed between the third portion of the fourth touch electrode and the fourth portion of the fourth touch electrode (Zhao et al., [0042], See Fig. 6, The resistive wires are disposed between the wires 202.).  

As per claim 21, claim 19 is incorporated and Wang in view of Zhao disclose
the plurality of first dummy lines are disposed at one side of the first touch link line, and a length of one of the plurality of first dummy lines is different from a length of the other of the plurality of first dummy lines (The rounded corner electrode would have dummy lines on the left shorter than dummy lines on the right of the first wire.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                   
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624